Name: Commission Regulation (EC) NoÃ 606/2005 of 19 April 2005 amending Regulation (EC) NoÃ 795/2004 laying down detailed rules for the implementation of the single payment scheme provided for in Council Regulation (EC) NoÃ 1782/2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers
 Type: Regulation
 Subject Matter: farming systems;  economic policy;  agricultural policy;  agricultural activity;  cooperation policy
 Date Published: nan

 20.4.2005 EN Official Journal of the European Union L 100/15 COMMISSION REGULATION (EC) No 606/2005 of 19 April 2005 amending Regulation (EC) No 795/2004 laying down detailed rules for the implementation of the single payment scheme provided for in Council Regulation (EC) No 1782/2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers and amending Regulations (EEC) No 2019/93, (EC) No 1452/2001, (EC) No 1453/2001, (EC) No 1454/2001, (EC) No 1868/94, (EC) No 1251/1999, (EC) No 1254/1999, (EC) No 1673/2000, (EEC) No 2358/71 and (EC) No 2529/2001 (1), and in particular the second subparagraph of Article 51(b) and Article 145(c) and (d) thereof, Whereas: (1) Commission Regulation (EC) No 795/2004 (2) introduces the implementing rules for the single payment scheme as from 2005. Experience of the administrative and operational implementation of that scheme at national level has shown that in certain respects further detailed rules are needed and in other respects the existing rules need to be clarified and adapted. (2) Article 24(2) of Regulation (EC) No 795/2004 provides that the beginning of the 10 month period referred to in Article 44(3) of Regulation (EC) No 1782/2003 for each individual farmer is to be fixed by Member States at a single date within a period to be fixed between 1 September of the calendar year preceding the year of lodging an application under the single payment scheme and 30 April of the following calendar year or is to be left at the farmers choice within the fixed period. It is appropriate to allow farmers more flexibility for the fixing of the beginning of the 10 month period at the level of each parcel when specific agriculture conditions so warrant. (3) Article 51 of Regulation (EC) No 1782/2003, as amended by Council Regulation (EC) No 864/2004 (3) and made applicable as from 1 January 2005 by Commission Regulation (EC) No 394/2005, authorises Member States to allow secondary crops to be cultivated on the eligible hectares during a period of maximum three months starting each year on 15 August. It is appropriate to bring forward that date to allow the growing of temporary vegetable crops in regions where cereals are usually harvested sooner for climatic reasons as communicated by the Member States concerned to the Commission. (4) Regulation (EC) No 795/2004 should therefore be amended accordingly. (5) Due to the fact that Regulation (EC) No 795/2004 applies as from 1 January 2005, it is appropriate that the provisions provided for in this Regulation apply retroactively from that date. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 795/2004 is amended as follows: 1. in Article 24(2) the following subparagraph is added: However, where specific agricultural conditions so warrant, Member States may authorise farmers to fix, within the fixed period referred to in the first subparagraph, two different dates for the beginning of the 10 month period in respect of their holding. Farmers who make use of this possibility shall indicate their choices in respect of each individual parcel in their single application form in addition to the information to be given by them in accordance with Article 12 of Regulation (EC) No 796/2004. 2. the following Article 28a is inserted: Article 28a Three months period provided for in Article 51(b) of Regulation (EC) No 1782/2003 The Member States indicated in the Annex are authorised to allow secondary crops to be cultivated on the eligible hectares during a period of maximum three months starting each year on the date laid down in that Annex for each Member State. 3. an Annex as set out in the Annex to this Regulation is added. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 April 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 1. Regulation last amended by Commission Regulation (EC) No 118/2005 (OJ L 24, 27.1.2005, p. 15). (2) OJ L 141, 30.4.2004, p. 1. Regulation last amended by Regulation (EC) No 394/2005 (OJ L 63, 10.3.2005, p. 17). (3) OJ L 161, 30.4.2004, p. 48. ANNEX ANNEX Member State Date Portugal 1 March Germany 15 July Austria 30 June Denmark 15 July Italy 11 June